         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 SONICSOLUTIONS ALGAE CONTROL, LLC,                        ) Civil Action No.
 SONIC SOLUTIONS, LLC, and                                 )
 ALGAECONTROL.US LLC,                                      )
                                                           )       Memorandum in
                        Plaintiffs,                        )   Support   of Temporary
                                                           )   Restraining Order and
 v.                                                        )   Motion   for Preliminary
                                                           )          Injunction
 DIVERSIFIED POWER INTERNATIONAL, LLC,                     )
 and ANTONIO TRIGIANI,                                     )
                                                           )
                       Defendants.                          )

       Plaintiff SonicSolutions Algae Control, LLC (“SSAC”), and its co-owners and

predecessors in interest, Sonic Solutions, LLC (“Sonic Solutions”) and AlgaeControl.US LLC

(“ACUS”), bring this motion for the Court’s intervention to prevent the imminent demise of their

business, which will likely occur unless the Court orders Defendant Diversified Power

International, LLC (“DPI”), the sole supplier of Plaintiffs’ ultrasonic algae control products, to

immediately honor Plaintiffs’ purchase orders and cease interfering with Plaintiffs contractual

relations and other business relationships. To that end, and for the reasons stated in this

memorandum, Plaintiffs have moved, pursuant to Fed. R. Civ. P. 65, for the issuance of a

temporary restraining order or, in the alternative, a preliminary injunction requiring Defendants

to immediately honor Plaintiffs’ purchase orders pursuant to the parties’ established business

practices and to enjoin Defendants’ from further tortious interference with Plaintiffs’ business

relationships.
         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 2 of 21




                                I.   STATEMENT OF FACTS

A. Sonic Solutions and DPI Begin a Relationship Founded on an Express Commitment
   Not To Use the Other Party’s Confidential Information to Compete with It.

       Dana Taylor and his partners created Sonic Solutions on May 13, 2002 as a dealer of

ultrasound devices used to control algae growth in water bodies. Doc 1, Verified Complaint for

Injunctive Relief and Damages (hereinafter “Ver. Compl.”), ¶ 9.1 In 2012, after Sonic Solutions

had developed an extensive network of dealers, DPI’s owner, Defendant Antonio Trigiani, and

Mr. Taylor began discussing the possibility of DPI providing components for ultrasound

products that Sonic Solutions offered. See id. at ¶¶ 10-12. At that time, DPI did not

manufacture ultrasound algae control products.

       In an agreement effective May 8, 2012 (the “DPI Noncompete”), each party expressly

agreed “to maintain and keep as confidential all information received from the other and not to

use such information to compete directly or indirectly with the other.”2 Id. at ¶¶ 12-13, Ex. 1.

They each recognized that the other party would “incur irreparable damage” if a party breached

the DPI Noncompete and agreed that the other party would be entitled to an injunction

restraining any such breach, without the need to post a bond. Ver. Compl. ¶ 14, Ex. 1. The

obligations under the DPI Noncompete were to continue until three years “after the termination

of any vendor (DPI)/Buyer (Sonic) relationship.” Id.




1
  The Verified Complaint for Injunctive Relief and Damages, filed on June 9, 2021, was verified
by SSAC’s President and Managing Director, Dana G. Taylor.
2
  All non-public information that a party received was to be deemed confidential unless it was
previously known by the party; was disclosed to the party by a third party not in violation of an
obligation of confidentiality; became generally known without fault of the party; was developed
independently by the party without reliance on the information; or its disclosure was required by
law. See Ex. 1 at 1.

                                                 2
         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 3 of 21




B. George Hutchinson Develops a Superior Ultrasound Algae Control Technology for
   DPI.

       On December 2, 2013, Defendant Trigiani met with George Hutchinson, the owner of

what is now ACUS and an engineer familiar with ultrasound technology. Hutchinson Aff. ¶¶ 2-3.

Mr. Hutchinson subsequently designed the operating specifications of the ultrasound devices that

would be manufactured and marketed as the “Mezzo” and the “Quattro” within DPI’s new Hydro

BioScience (“HBS”) ultrasound product line. Hutchinson Aff. ¶ 4. The HBS products were

superior to other ultrasound algae control products then available in the market. Id. at ¶ 5. Mr.

Hutchinson’s company, ACUS, began to supply its customers with DPI’s HBS products in May

2016, Hutchinson Aff. ¶ 6, and Sonic Solutions began to market these products to its clients in

or about March 2018. Ver. Compl. ¶ 21.

C. With DPI’s Support, Sonic Solutions and ACUS Become SSAC, Which Builds Its
   Identity Upon the Marketing, Sale, and Service of HBS Products and Devotes Itself
   Exclusively to Marketing and Distributing DPI’s HBS Products.

       Sonic Solutions soon thereafter ceased manufacturing its own product and transitioned to

marketing and selling DPI’s HBS Products. Ver. Compl. ¶ 22. Beginning in the fall of 2018,

Defendant Trigiani, Mr. Taylor, and Mr. Hutchinson had a series of discussions about combining

Sonic Solutions, ACUS, and DPI’s HBS division into a new entity to market the new HBS

products. Ver. Compl. ¶¶ 23-26. Defendant Trigiani subsequently declined to join the partnership

and instead encouraged Mr. Taylor and Mr. Hutchison to create their own entity, agreeing that it

would be the primary distributor of DPI’s HBS product line. Ver. Compl. ¶¶ 23-26.

       The parties took numerous actions to manifest this understanding. On May 6, 2019, Sonic

Solutions and ACUS created SSAC, headquartered in Northampton, Massachusetts, solely to

distribute DPI’s HBS products. Ver. Compl. ¶¶ 25-26. Sonic Solutions and ACUS each then

transitioned their respective dealerships to SSAC dealerships selling HBS products. Ver. Compl.


                                                 3
         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 4 of 21




¶ 22; Hutchinson Aff. ¶ 7. Defendants similarly took specific actions that affirmed the parties’

understanding that SSAC was the primary distributor of DPI’s HBS products. These included

promoting the “SonicSolutions Algae Control” brand as the commercial identity of HBS

products. For example, the user manual that DPI produced for the HBS products was branded

“SonicSolutions ALGAE CONTROL” on its cover (the “HBS User Manual”). See Ex. 2. The

HBS User Manual directed purchasers to contact SSAC for “Customer Service,” “Return

Information,” and “product updates, technical information, or general inquiries.” See Ex. 2 at 39,

40; see also Taylor Aff, ¶¶ 28-30. The HBS User Manual also directed customers to process all

warranty claims through SSAC. Ex. 2 at 39, 40. DPI included the SSAC branded HBS User

Manual with shipments of HBS products to SSAC customers. Ver. Compl. ¶ 33.

       SSAC heavily invested time and money in marketing and developing the commercial

reputation of HBS technology and products. Ver. Compl. ¶ 34. This included extensive and

exclusive marketing of the HBS products to its large client base built up by it and its parent

companies, Sonic Solutions and ACUS. Ver. Compl. ¶¶ 35-36. Many of these client relationships

involved contracts that committed the clients to purchasing HBS products solely from SSAC.

Ver. Compl. ¶ 37. In reliance on the DPI Noncompete and on DPI’s agreement that SSAC would

be the primary distributor of HBS products, Sonic Solutions and SSAC shared the identities and

contact information of its clients with DPI so that DPI could “drop ship” products directly to

SSAC clients. Ver. Compl. ¶ 38. In further reliance on their agreements with DPI, Sonic

Solutions and SSAC directed their customers to DPI for product repairs, covered by HBS

product warranties, that SSAC managed. Ver. Compl. ¶ 39.




                                                 4
         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 5 of 21




D. Unbeknownst to Plaintiffs, DPI Surreptitiously Undercut SSAC to Take Its Clients.

       While profiting from SSAC’s marketing, dealership network, and sales, Defendant

Trigiani, without Plaintiffs’ knowledge, began a marketing group within DPI in 2020 whose goal

was to convert SSAC clients to direct DPI clients. Morgan Aff. ¶ 2 . The effort relied upon

confidential customer and pricing information provided by SSAC in reliance upon the DPI

Noncompete. See Morgan Aff. ¶ 4; Ver. Compl. ¶ 38. The effort also involved the use of an

associate retained by Defendant Trigiani to approach Mr. Taylor, under the guise of becoming an

SSAC dealer, to obtain copies of the SSAC dealer agreement and dealer training materials.

Morgan Aff. ¶ 15; see also Ver. Compl. ¶¶ 47-49. Among other things, those materials provided

Defendants with the discounts off manufacturer’s suggested retail price (“MSRP”) that SSAC

offered its dealers. Morgan Aff. ¶ 14. The SSAC dealer agreement also made clear that dealers

were expressly prohibited from selling ultrasonic algae products, not distributed by SSAC, for

two years following the termination of the agreement. Ver. Compl. ¶ 48. Notwithstanding the

noncompetition clauses in the DPI Noncompete and SSAC dealer agreements, DPI used the

client and pricing information to offer discounts off MSRP to SSAC’s dealers in excess of what

SSAC offered, Morgan Aff. ¶¶ 13-14, effectively inducing a breach of the dealers’ SSAC

contracts.

       One example of this occurred in or around February 2020, when Defendant Trigiani met

with key SSAC international customers in Oslo, Norway and in Prague, Czech Republic and

successfully persuaded them, in substantial part by undercutting SSAC’s prices, to purchase

directly from DPI. Morgan Aff. ¶¶ 10-11. This effort of usurpation apparently accelerated more

recently, with other examples including:

   a. Algaefree of Australia, which now purchases directly from DPI. Morgan Aff. ¶16.



                                                5
         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 6 of 21




   b. KLM, SSAC’s key customer that, on or before April 9, 2021, was solicited by DPI’s

       inside sales person Paul Woods. See Hutchinson Aff. ¶ 8 and Exhibit A thereto.

   c. Les Traitments BioBac, Inc., a signed SSAC dealer that Mr. Woods contacted on or

       around May 3, 2021 to provide pricing on HBS units that undercut SSAC prices. See

       Hutchinson Aff. ¶ and Exhibit B thereto. See also Ex. 4 (signed copy of Les Traitments

       BioBac’s signed Dealer Sales Agreement); Ver. Compl. ¶ 53 (authenticating Ex. 4).

   d. Long Pond Clean Waters Committee (“LCPCW”) that, in May, 2021, returned four HBS

       Quattros and related accessories it had recently purchased from SSAC after LPCWC

       discussions with DPI. Assael Aff. ¶¶ 6-9.

       In addition, in or about March 2021, without informing SSAC, DPI removed all

references to SSAC from the HBS User Manual that DPI shipped with HBS products and

replaced the references with references to DPI. See Morgan Aff. ¶ 17.

E. DPI Uses SSAC Client Information to Defame SSAC to Its Customers.

       On and after April 26, 2021, DPI issued a “Hydro Bioscience Ownership, Distribution

and Sales Clarification Notice” (the “Notice”). See Ver. Compl. ¶ 83, Ex. 9. The Notice states,

“It has come to our attention that the sales, distribution and ownership of DPI’s Hydro

Bioscience product line may have been misrepresented in the marketplace . . .” Such Notice was

sent directly to Plaintiffs’ dealers and clients, such as EMCSQ, and Plaintiffs are unaware of any

party other than SSAC customers to which the Notice was sent. Ex. 10. See Ver. Compl. ¶ 84,

Taylor Aff. ¶ 6. The Notice contains several demonstrably false statements that customers for

which SSAC was the sole supplier necessarily would understand refer to SSAC. These include

the following:




                                                6
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 7 of 21




      a statement that “DPI is the owner of its HBS products. . . and customer support and no

       other person has a right thereto or an interest therein.” See Ex. 9. This is false in at least

       two respects:

       o SSAC owned the HBS products that it purchased from DPI and sold to its customers.

          Ver. Compl. ¶ 93.

       o SSAC “owns,” and/or has a right and interest in, HBS’s products’ customer support.

          See Ex. 2 at 39 (SSAC’s interest in customer service). Documents DPI itself provided

          to end users of HBS products had instructed those customers to contact SSAC for

          customer service. Ex. 2 at 39. By way of example, SSAC submitted at least four

          Return Material Authorizations (“RMAs”) in April 2021 as part of its customer

          support. Ver. Compl. ¶ 90. SSAC certainly has an interest in that customer support

          and the resolution of those claims.

      a statement that “DPI is not bound by any exclusivity arrangement in North America,

       South America, Africa, Australia, or Asia.” This statement is false. DPI itself previously

       represented to a prospective client in Uruguay, which is located in South America, that

       SSAC was the only company authorized to sell and distribute DPI’s HBS products. See

       Ex. 3 (DPI letter confirming that SSAC is exclusive distributor in Uruguay).

      statements that indicate SSAC has misrepresented its relationship to DPI and its role as a

       distributor of HBS technology. Ver. Compl. ¶ 98; see Ex. 9. These statements are false.

       SSAC has never misrepresented its relationship to DPI or its role as a distributor of HBS

       technology. Ver. Compl. ¶ 100.

The evidence will show that, because the Notice was sent only to SSAC’s clients, all of whom

had previously received HBS products from SSAC and/or executed agreements with SSAC


                                                  7
         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 8 of 21




concerning the distribution of HBS products, DPI had to know that such recipients would

understand that the Notice and its defamatory statements referred to SSAC, and only to SSAC.

F. Defendants Financially Squeeze SSAC.

       By mid-April, 2021, SSAC had several purchase orders outstanding that it had submitted

to DPI in reliance upon their longstanding credit, discount, and payment terms. On April 19,

2021, however, Defendant Trigiani informed SSAC that DPI was unilaterally changing the price

list, discount level, and payment terms for SSAC “effectively immediately.” See Ex. A to Taylor

Aff. DPI stated that, henceforth, it would ship products only when SSAC’s account was current

and after each item was prepaid. Id.; Ver. Compl. ¶ 57. SSAC, in desperate need of product for

its customers during the 2021 algae season, responded by offering to prepay for additional units

and arranged for the payment of its balance, notwithstanding that such payment was not due

under the terms to which the parties had agreed and operated. Ver. Compl. ¶ 58.

G. DPI Outright Refuses to Honor SSAC Purchase Orders.

       Despite SSAC paying its balance and prepayments in accordance with DPI’s new terms,

DPI informed SSAC on April 26, 2021 that it was rejecting all of SSAC’s purchase orders,

except for three that had then been prepaid. Ver. Compl. ¶¶ 59-61; see Ex. 5. On that same day,

Defendant Trigiani notified SSAC that, effective immediately, DPI would no longer sell any

products to SSAC. Ver. Compl. ¶ 62; Ex. 6. DPI then rejected six (6) purchase orders from

SSAC, one of which included a purchase of a SolaRaft™ - Single Quattro for the Placer County

Water Agency. On May 17, 2021, the Agency contacted SSAC to cancel its order for a

SolaRaft™ - Single Quattro. Ver. Compl. ¶ 66. SSAC was informed that DPI had filled that

order directly. Ver. Compl. ¶65.




                                                8
         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 9 of 21




       By way of further example, Sonic Solutions has been doing business with the Aquarion

Water Company (“Aquarion”), one of the largest water utility enterprises in the Northeast US,

for over 10 years. SSAC had been working on a specific order over a 6 month period in

collaboration with one of its dealers, Maryland Biochemical, to sell 12 SolaRafts (with

associated equipment) to Aquarion, with a sale value of approximately $202,000. Assael Aff. ¶¶

11-12. After the deal was sealed, Maryland Biochemical asked SSAC to satisfy the order,

which, due to DPI’s actions, SSAC could no longer do. Id. at ¶ 13. Maryland Biochemical had

no choice but to go direct to DPI, as the only viable way to transact and support the sale. Assael

Aff ¶ 14.

       DPI’s actions continue to affect its pending and potential orders. These include, by way

of example only, a $250,000 order for HBS units from a customer in Ecuador, a nearly $1

million purchase by a Uruguayan water authority, and a prospective sale to a customer in the

Philippines for 25 HBS pontoons valued in excess of $800,000. Ver. Compl. ¶¶107-111.

H. DPI Prevents SSAC from Providing Adequate Customer Service to Its Customers.

       By agreement of the parties, SSAC had been responsible for helping customers resolve

warranty issues with HBS products and obtaining and completing Return Material Authorization

forms. Until early March, 2021, shipments of HBS units included the HBS User Manual that

informed consumers that, “In order for a claim to be processed, you must call SonicSolutions

Algae Control . . . to obtain a Return Material Authorization (RMA) number and accompanying

RMA form.” See Ver. Compl. ¶ 31, Ex. 2 at 39. The HBS User Manual, included in hundreds of

shipments of HBS units, further directed consumers to “please call SonicSolutions Algae

Control” … “[f]or Customer Service, and to request an RMA or obtain Return Information.” See




                                                9
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 10 of 21




Ver. Compl. ¶ 31, Ex. 2 at 40. Customers have relied on SSAC to assist them in completing

RMA forms and resolving warranty issues.

       On April 27, 2021, DPI informed SSAC that DPI’s Warranty departments would no

longer communicate with SSAC, and that customers with warranty issues should be directed to

contact DPI directly. See Ver. Compl. ¶ 72, Ex. 8. DPI further informed at least one SSAC

customer, the Long Pond Clean Waters Committee, which had previously purchased four HBS

Quattros from SSAC, that it would not honor warranties on those products. Assael Aff. ¶¶ 6-8.

As a result of these communications, LPCWC returned these products to SSAC for a refund.

Assael Aff. ¶ 9; see Ver. Compl. ¶ 54.

I.   DPI Actions Interfere with SSAC’s Prospective Business Relationships with a Key
     Investor.

       On December 31, 2020, SSAC executed a Letter of Intent with a third party, AlgaeSonix,

which intended to invest more than two million dollars in SSAC. Field Aff. ¶ 2. In March 2021,

in connection with its pending business relationship with AlgaeSonix, SSAC attempted to

facilitate the fulfillment of Purchase Order 301 placed by AlgaeSonix with DPI, which included

orders for the particularly valuable “Quattro” HBS systems. Ver. Compl. ¶ 76. This order, which

sought $648,798.75 of HBS products, was accepted by DPI on March 8, 2021. Ver. Compl.

¶¶ 77-78. Throughout March and into April 2021, SSAC corresponded with DPI concerning

Purchase Order 301 to coordinate the fulfillment and shipping of that Purchase Order. Ver.

Compl. ¶ 79. As of April 26, 2021, DPI had fulfilled less than 1/3 of Purchase Order 301,

comprising only lower-value Mezzo units. Ver. Compl. ¶ 80.

       On that date, Defendant Trigiani informed SSAC that DPI would not supply any further

algae management products to SSAC or AlgaeSonix, because he, mistakenly, believed the

parties had merged. See Ex. 6, Ver. Compl. ¶ 81. AlgaeSonix, maintaining its interest in SSAC

                                               10
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 11 of 21




and anticipating that DPI necessarily would soon fulfill its contractual obligations, provided HBS

products to SSAC that it had previously obtained so that SSAC could fulfill at least some

customer orders during May to stay financially afloat. Field Aff. ¶ 5. That small inventory is

now depleted and, due to DPI’s continued refusal to honor its commitments, cannot be replaced.

Consequently, AlgaeSonix’s anticipated investment cannot now proceed and will not proceed if

SSAC becomes essentially worthless due to DPI’s actions. Field Aff. ¶ 7.

J.   SSAC Currently Has No Alternative Source of Product To Keep the Company Viable.

       SSAC’s contracted dealers and prospective customers typically order product for delivery

between April and August, when algae growth is most robust in the northern hemisphere. Ver.

Compl. ¶ 103. Its typical sales cycle, from initial customer contact to completion of a purchase,

is approximately six months. Ver. Compl. ¶ 120; see Assael ¶ (nine months to a year). Because

SSAC’s business model has been focused on marketing, promoting, selling, and servicing only

DPI HBS products, SSAC’s customers will not accept a substitute product at this late date. Ver.

Compl. ¶ 115. Thus, because DPI terminated its supply of product without any advance notice,

SSAC cannot procure a substitute supply for this algae season. Ver. Compl. ¶ 114.

                                        II. ARGUMENT

       Plaintiffs are entitled to a temporary restraining order and preliminary injunction if they

show: 1) a risk of irreparable harm if the injunction is not issued; 2) a likelihood of success on

the merits; 3) the balance of equities favors an injunction; and 4) the public’s interest will not be

adversely affected by the injunction. See TEC Eng'g Corp. v. Budget Molders Supply, Inc., 82

F.3d 542, 544 (1st Cir.1996); Hypertherm, Inc. v. Precision Products, Inc., 832 F.2d 697, 699 &

n. 2 (1st Cir.1987); see also Largess v. Supreme Judicial Court for Mass., 317 F.Supp.2d 77, 81

(D. Mass. 2004) (the “quadripartite standard” for a preliminary injunction is the same test that is



                                                 11
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 12 of 21




to be used in determining whether to grant a temporary restraining order). The “sine qua non of

this four-part inquiry is likelihood of success on the merits.” New Comm. Wireless Servs. v.

SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002). Given the locus of activities and damages in this

matter, that likelihood of success is to be assessed under the substantive law of Massachusetts.

See Primarque Prod. Co. v. Williams W. & Witts Prod. Co., 988 F.3d 26, 32 (1st Cir. 2021)

(citing Performance Trans., Inc. v. Gen. Star Indem. Co., 983 F.3d 20, 24 (1st Cir. 2020)).

   A. Plaintiffs Are Likely to Succeed on the Merits.

       1. The evidence will establish DPI breached the DPI Noncompete by using SSAC’s
          confidential client and pricing information to solicit SSAC’s customers.

       It is clear from the face of the DPI Noncompete that DPI agreed not to use non-public

information received from Sonic Solutions to compete with it, directly or indirectly. Ex. 1. The

obligations under the DPI Noncompete were to continue until three years “after the termination

of any vendor (DPI)/Buyer (Sonic) relationship.” Id. That relationship has not been terminated,

at least not until recently, and DPI remains bound by its confidentiality obligations.

       Among the confidential information that DPI has received from Sonic Solutions, and its

affiliate SSAC, are the names and addresses of Sonic Solutions’ actual and prospective

customers and dealers. Ver. Compl. ¶ 38. SSAC included such information in its invoices as

“drop ship” information provided to DPI so that it could ship HBS products ordered by SSAC

directly to its customers. See, e.g., Ex. 7; Assael Aff. ¶ 7 and Exhibit A thereto. DPI also

acquired pricing information from the SSAC Dealer Sales Agreement that Defendant Trigiani’s

associate surreptitiously obtained from Mr. Taylor, which it used to undercut SSAC when it

solicited SSAC’s dealers. Morgan Aff. ¶ 13. These actions clearly were in violation of the DPI

Noncompete.




                                                 12
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 13 of 21




       2. The evidence will establish DPI breached its implied-in-fact contract with SSAC
          by failing to give reasonable notice of its termination of that contract.

       In a detailed analysis provided in Primarque Prod. Co. v. Williams W. & Witts Prod. Co.,

the U.S. Court of Appeals for the First Circuit recently discussed the validity and enforceability

of implied-in-fact contracts. Said the Court:

       [T]he Massachusetts UCC defines a “contract” as “the total legal obligation that results
       from the parties' agreement,” Mass. Gen. Laws ch. 106, § 1-201(12), and further defines
       “agreement” as “the bargain of the parties in fact, as found in their language or inferred
       from other circumstances, including course of performance [or] course of dealing,” id.
       § 1-201(3) (emphasis added); see also Restatement (Second) of Contracts § 4 cmt. a
       (1981) (reflecting that this definition of “agreement” is the means by which the Uniform
       Commercial Code recognizes implied-in-fact contracts). Similarly, the Massachusetts
       UCC states that “[a] contract for sale of goods may be made in any manner sufficient to
       show agreement, including conduct by both parties which recognizes the existence of
       such a contract.” Mass. Gen. Laws ch. 106, § 2-204(1) (emphasis added); see also id. § 2-
       204, Official Comment (noting Massachusetts UCC's “basic policy of recognizing any
       manner of expression of agreement, oral, written or otherwise”(emphasis added)).

988 F.3d 26, 35 (1st Cir. 2021) (all emphasis added by the Court); see also, e.g., LiDonni, Inc. v.

Hart, 355 Mass. 580, 583 (1969).

       The evidence will establish that, like the supplier and distributor in Primarque, DPI and

SSAC had an implied-in-fact contract that they created by their course of dealing and as shown

by their conduct. SSAC committed to distribute, market, and provide customer service for the

HBS products exclusively in exchange for DPI’s promise to sell the product primarily to SSAC.

SSAC’s 65% discount, and the net-30 payment terms, were the terms on which SSAC obtained,

and DPI supplied, the HBS materials virtually throughout the parties’ entire relationship. That

the parties agreed that SSAC was to be the primary supplier of HBS products is evidenced not

only by the attached affidavit testimony but by the HBS User Manual produced and supplied to

hundreds of customers by DPI, which was labelled SonicSolutions Algae Control and required

customers to contact SSAC for customer service and to resolve warranty issues. See Ex. 2 at 1,



                                                 13
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 14 of 21




39, 40. The existence of such an agreement is further established by DPI’s representation, made

in February 2021, that SSAC was its “exclusive dealer.” See Ex. 3.

       The contract between the parties did not have a termination provision. In the absence of

such a term, the standard UCC term requiring that “reasonable notification” be provided in the

event one party wishes to terminate the contract can be imputed into the contract. See Mass.

UCC § 2–309(3) (“Termination of a contract by one party except on the happening of an agreed

event requires that reasonable notification be received by the other party….”); see also

Primarque Products Co., 988 F.3d at 34 (applying Mass. UCC § 2–309(3) to an implied-in-fact

contract).

       “Reasonable notification” is notification that “will give the other party reasonable time to

seek a substitute arrangement.” See Mass. UCC § 2–309(3), cmt. 8. This standard is based upon

the “application of principles of good faith and sound commercial practice.” Id.; see also

Teitelbaum v. Hallmark Cards, Inc., 25 Mass. App. Ct. 555, 560 (1988) (“The reasonableness of

notice of termination in agreements falling within § 2–309 is measured in terms of the ability of

the party affected by the termination to obtain a substitute arrangement.”); Primarque, 988 F.3d

at 38 (same). “Adequacy of notice is generally coextensive with the amount of harm that can be

proved by the party who has incurred the loss of a supplier.” Teitelbaum, 25 Mass. App. Ct. at

561. Notice is adequate if, in the time provided, the distributor is able to build a full inventory of

products from a substitute supplier. Id.; see also Primarque Prod. Co. v. Williams W. & Witts

Prod. Co., 988 F.3d 26, 38 (1st Cir. 2021); Healthco Intern., Inc. v. A-dec, Inc., CIV. A. No 87–

0235–S, 1989 WL 104064, at *9 (D. Mass. Apr. 17, 1989) (90 days’ notice reasonable when

purchaser received less than 25% of its supply from distributor who terminated the contract).




                                                 14
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 15 of 21




       DPI indisputably breached the contractual requirement to provide “reasonable

notification” when it provided no notice before it terminated SSAC’s supply of products, and

effectively terminated the parties implied-in-fact contract before providing any opportunity

whatsoever for SSAC to make substitute arrangements. SSAC receives 100% of its product

supply from DPI. Taylor Aff. ¶ 5. To survive, SSAC needs a supply of HBS products from DPI

for a reasonable period of time so that it can provide product to its customers during the current

algae season while securing a substitute supply. There are few alternative producers of such

products, all of which have been competitors of SSAC for years. Taylor Aff. ¶ 7. To survive,

SSAC will need to develop its own manufacturing capability, which it can do; but it will need

reasonable time. Taylor Aff. ¶ 8. Reasonable time, and reasonable notification in this case, is at

least six months. See id.

       3. By refusing to honor purchase orders SSAC already placed, by maliciously
          refusing to supply product without prior notice during the height of algae
          season, by spreading defamatory statements about SSAC, and by employing
          confidential information in violation of the DPI Noncompete to take SSAC’s
          customers for itself, DPI has committed tortious interference.

       Under Massachusetts law, the tort of interference in advantageous business relations

occurs when (1) a plaintiff has an advantageous relationship with a third party, (2) of which a

defendant knowingly induces a breaking, (3) using interference that is improper in motive or

means, and (4) resulting in harm to the plaintiff. Hamann v. Carpenter, 937 F.3d 86, 93 (1st Cir.

2019) (citing Blackstone v. Cashman, 860 N.E.2d 7, 1213 (Mass. 2007)). The evidence discussed

above will clearly establish that SSAC had advantageous relationships with its customers, which

it and its predecessors had built over decades, in addition to a most significant prospective

investor relationship; that Defendants knowingly and purposefully induced a breaking of those

relationships; that, by inducing such breakage through, among other things, surreptitiously using



                                                 15
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 16 of 21




confidential information in breach of the DPI Noncompete, defaming SSAC, and terminating its

implied-in-fact contract without reasonable notice, Defendants interfered in a manner that was

improper in both motive and means; and that, as discussed further below, the resulting harm to

Plaintiffs is severe and irreparable. Compare Primarque Prod. Co. v. Williams W. & Witts Prod.

Co., 988 F.3d 26, 39-40 (1st Cir. 2021) (affirming finding that defendant intentionally and

improperly interfered with plaintiff’s advantageous business relations with its drop ship

customers by abruptly terminating the parties' distributorship agreement without reasonable

notice and which left plaintiff no time to secure another supplier to fulfill its obligations to

Customers).

       Plaintiffs also will be able to show that DPI interfered with SSAC’s contractual relations.

See O'Donnell v. Boggs, 611 F.3d 50, 54 (1st Cir. 2010). DPI knew that SSAC had a contractual

relationship with its authorized dealers, and that such terms included a two-year noncompete.

See Doc. 1-4 (Dealer Sales Agreement). Yet, before and immediately after refusing to supply

SSAC with its sole line of products, DPI contacted SSAC’s dealers and attempted to induce

breach of this contractual obligation by offering them lower prices. See, e.g., Morgan Aff. ¶¶ 12-

13; Hutchinson Aff. ¶¶ 8-9 and Exhibits A and B thereto. The fact that DPI was apparently

willing to forego its share of profit from SSAC’s purchases for its clients in order to fatally

undercut SSAC indicates that their intention was not just economic competition, but the total

destruction of the primary distributor of DPI’s HBS products. This sort of spiteful and malignant

purpose, however related to a corporate interest, is improper. See Tuli v. Brigham & Women's

Hosp., 656 F.3d 33, 43 (1st Cir. 2011). See also Hamann v. Carpenter, 937 F.3d 86, 91 (1st Cir.

2019) (recognizing imposing economic pressure on contracted party as improper means).




                                                  16
         Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 17 of 21




       That DPI’s actions have caused SSAC economic harm as a result of their tortious

interference is clear. SSAC has not received an investment from AlgaeSonix as a result of DPI’s

actions. SSAC has not been able to fulfill its customers purchase orders as a result of DPI’s

actions. SSAC’s relations with its customers—built on years of marketing and proposals and

customer service—are now tenuous at best. SSAC now cannot solicit orders that it cannot fulfill

on a timeline it cannot control. But much more importantly, Defendants’ actions are on the verge

of causing Plaintiffs’ utter destruction.

   B. The Harm SSAC is Suffering and Will Continue to Suffer Is Irreparable.

       As a result of DPI’s total and abrupt refusal to sell any HBS products to SSAC, SSAC

has lost access to its only line of products. The loss of a product line, even without more, is an

irreparable injury as prospective customers must turn to a competitor who does not labor under

the same handicap. See Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 20 (1st Cir.

1996) (collecting cases). In Ross-Simons, the loss of a single product line, which generated less

than 1% of the plaintiff’s total annual sales, led to an incalculable loss of goodwill and a

likelihood that customers “may choose not to [conduct business with Plaintiff], enlisting instead

with a competitor who offers the full spectrum of desired products.” Id. at 19-20. In such

circumstances, a preliminary injunction compelling the supplier to continue selling products to

the plaintiff is appropriate. Id. at 13-15 (affirming district court’s grant of such a preliminary

injunction).

       In this case, the injury is much more than the loss of a customer. It is even more than the

significant reputational damage that results from Plaintiffs’ inability to follow up with their

customers on outstanding warranty issues, to timely fulfill orders, or to provide the level of

service that Plaintiffs’ customers and dealers have come to expect from it. See Assael Aff. ¶ 5.


                                                  17
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 18 of 21




Well beyond that, without an injunction from this Court requiring DPI to continue supplying it

with HBS products, SSAC will almost certainly cease to exist. Taylor Aff. ¶ 12.

       SSAC does not have sufficient financial reserves to endure an entire algae season without

a supply of products to sell. Ver. Compl. ¶ 122. As of June 16, 2021, SSAC’s management

estimated that it has cash on hand and expected accounts receivable receipts to support the

business for less than 30 days. Taylor Aff. ¶ 11. Absent immediate relief from this Court, SSAC

will almost certainly be forced out of business. Ver. Compl. ¶ 123. An injunction to prevent

such a result is clearly appropriate. See, e.g., Engine Specialties, Inc. v. Bombardier Ltd., 454

F.2d 527, 531 (1st Cir. 1972) (“An injunction is proper to prevent the threatened extinction of a

business, and to prevent disruption of a company’s relationship with its dealers.”). Under such

circumstances, injunctive relief is the appropriate—and essential—remedy.

   C. DPI Will Not Be Harmed By Requiring It To Ethically Carry On Business With
      Plaintiffs Pursuant To Business Terms Established By Their Prior Course of
      Dealing.

       If this court enjoins DPI’s tortious behavior and orders it to continue to supply its HBS

products to SSAC at the parties’ business terms established prior to Defendants’ wrongful

conduct, DPI will not suffer any significant harm. In fact, DPI will benefit, financially and

reputationally, from SSAC’s sales of the HBS products, in the same manner that it has for years.

If SSAC is able to supply its consumers with DPI’s products, DPI stands to receive more than

$900,000 in revenue during just this season. Ver. Compl. ¶ 111. It is true that DPI could receive

more profit on these sales if it were to succeed, through contractual breach and tortious

interference, in taking SSAC’s clients for itself. Such a potential “harm,” however, is not

significant when weighed against the potential for total destruction of Plaintiffs’ business.




                                                 18
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 19 of 21




   D. Public Interest Favors Issuance of the TRO/Injunction.

       The public interest in enforcing valid contracts and ensuring that parties adhere to their

contractual obligations is evident. See Get in Shape Franchise, Inc. v. TFL Fishers, LLC, 167 F.

Supp. 3d 173, 200 (D. Mass. 2016) (“[T]he public has a legitimate interest in ensuring that

legally enforceable contracts are enforced.”). The public also has an interest in “guaranteeing

companies protection for their confidential or proprietary information.” EMC Corp. v. Arturi,

No. 10-40053-FDS, 2010 WL 5187764, at *7 (D. Mass. Dec. 15, 2010), aff’d and remanded, 655

F.3d 75 (1st Cir. 2011). The public’s interest in protecting business is especially strong where a

preliminary injunction will serve to prevent a small company from going out of business. See

Rohm and Haas Electronic Materials, LLC v. Electronic Circuits Supplies, Inc., 759 F. Supp. 2d

110, 128 (D. Mass. 2010) (“[I]t is not in the public interest to put a small company out of

business.”). Defendants had contractual, statutory, and common law obligations under

Massachusetts law to give reasonable notice prior to termination, to not misuse SSAC’s

confidential information, to act ethically, and to not improperly interfere in Plaintiffs’ business,

and where it did not adhere to those obligations, the public interest is best served by requiring

that they do so.

                                      III.    CONCLUSION

       WHEREFORE, due to the ongoing, severe, and irreparable injury to Plaintiffs caused by

Defendants’ unfair acts and practices targeted to put Plaintiffs out of business, including but not

limited to their misappropriation of Plaintiffs’ customer information, their interference with

Plaintiffs’ business and contractual relationships, their failure to provide reasonable notice before

terminating their implied-in-fact contract with SSAC, and their breach of the DPI Noncompete,

Plaintiffs respectfully request that this Honorable Court order that Defendants, their agents,



                                                 19
        Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 20 of 21




servants, and employees, and all persons acting under their permission and authority, be

immediately enjoined and restrained for at least the remainder of 2021 from:

           a. refusing or otherwise failing to timely fulfill orders for HBS products from SSAC
              or its affiliate entities consistent with the practices among the parties as of January
              1, 2020;

           b. stating or implying to any SSAC customer to which it has provided HBS products
              that SSAC is not to be involved in the warranty process for such products or
              refusing to cooperate with SSAC in fulfilling any such warranty in substantial
              compliance with the warranty service process employed by DPI and SSAC as of
              January 1, 2020;

           c. stating or implying to any party that SSAC or its affiliated entities are not
              authorized to sell, service, or otherwise fulfill orders for any HBS product;

           d. contacting any SSAC customer for any purpose related to HBS products or
              otherwise except as authorized in writing by SSAC; or

           e. using any SSAC customer or pricing information for any purpose whatsoever
              except as SSAC may authorize in writing.


                                                     RESPECTFULLY SUBMITTED

                                                     PLAINTIFFS,
                                                     SONICSOLUTIONS ALGAE CONTROL, LLC,
                                                     SONIC SOLUTIONS, LLC and
                                                     ALGAECONTROL.US LLC
                                                     By Their Attorneys,

                                                      /s/ James C. Duda
                                                     James C. Duda, Esq. (BBO # 551207)
                                                     Lauren C. Ostberg, Esq. (BBO # 696883)
                                                     Bulkley, Richardson and Gelinas, LLP
 Dated: June 18, 2021                                1500 Main Street, Suite 2700
                                                     Springfield, MA 01115-5507
                                                     Tel. (413) 272-6286
                                                     jduda@bulkley.com
                                                     lostberg@bulkley.com




                                                20
          Case 3:21-cv-30068-MGM Document 7 Filed 06/18/21 Page 21 of 21




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to all registered participants as identified on the Notice of Electronic Filing
(“NEF”). An electronic copy of this document will be sent to non-registered participants via
electronic mail on the date of its filing, and paper copies will follow on the next business day.

                                                      /s/ Lauren C. Ostberg



3478106




                                                 21
